Case 2:17-cv-00078-Z-BR Document9 Filed 07/23/20 Pagelof4 PagelD 27

 

U.S. DISTRICT COURT
DISTRICT OF TEXAS

IN THE UNITED STATES DISTRICT] COUR FILED

 

 

 

 

FOR THE NORTHERN DISTRICT oF TEXA
AMARILLO DIVISION JUL 23 2000
RICKY MORRISON, § CLERK, U.S. DISTRICT COURT
TDCJ-CID No. 01464378, § By
§ A“ Deputy
Plaintiff, §
§
V. § 2:17-CV-078-Z
§
NFN GLENN, and NFN MCBROOM, §
§
Defendants. §

MEMORANDUM OPINION DISMISSING CIVIL RIGHTS COMPLAINT

Plaintiff Ricky Morrison, acting pro se and while a prisoner incarcerated in the Texas
Department of Criminal Justice (““TDCJ”), Correctional Institutions Division, filed suit pursuant
to Title 42, United States Code, Section 1983. Plaintiff's was granted permission to proceed in
forma pauperis against the above-referenced Defendants. For the following reasons, Plaintiff's
Civil Rights Complaint (ECF No. 3) is DISMISSED.

JUDICIAL REVIEW

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (Sth Cir. 1990), if it is
frivolous!, malicious, fails to state a claim upon which relief can be granted, or seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A; 28 U.S.C. §
1915(e)(2). The same standards support dismissal of a suit brought under any federal law by a

prisoner confined in any jail, prison, or other correctional facility, where such suit concerns prison

 

' A claim is frivolous if it lacks an arguable basis in law or in fact, Booker v. Koonce, 2 F.3d 114, 115 (Sth Cir. 1993);
see Denton v. Hernandez, 504 U.S. 25 (1992).
Case 2:17-cv-00078-Z-BR Document9 Filed 07/23/20 Page 2of4 PagelD 28

conditions. 42 U.S.C. 1997e(c)(1). A Spears hearing need not be conducted for every pro se
complaint. Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (5th Cir. 1991).
PLAINTIFF’S CLAIMS

By his Complaint, Plaintiff argues that he is constructively denied access to the law library
at his unit through the enforcement of their bathroom policies. Plaintiff argues that Defendants
Glenn and McBroom, law library officers, do not permit inmates to use the restrooms for two-hour
periods when using the law library. Plaintiff states that on more than one occasion, he has been
denied permission to use the restroom during a law library session. Plaintiff states that he has
hypertension and diabetes and the denial of restroom access causes health concerns and
consequences. Plaintiff claims he must choose between using the restroom and using the law
library. Thus, Plaintiff claims that Defendants’ actions in setting bathroom breaks two hours apart
prevent him from using the restroom, violating Plaintiff's rights.

ANALYSIS

Prisoners are entitled to “a reasonably adequate opportunity to present claimed violations
of fundamental rights to the courts.” Bounds v. Smith, 430 U.S. 817, 825 (1977). Prison officials
may not abridge or impair an inmate’s right of access to court. See Ex parte Hull, 312 U.S. 546,
549 (1941); See also Johnson v. Avery, 393 U.S. 483, 486 (1969). “While the precise contours of
a prisoner’s right of access to court remain obscure, the Supreme Court has not extended this right
to encompass more than the ability of an inmate to prepare and transmit a necessary legal document

to a court.” Brewer v. Wilkinson, 3 F.3d 816, 821 (Sth Cir. 1993).

 

2 Green vs. McKaskle, 788 F.2d 1116, 1120 (5th Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”)

 
 

Case 2:17-cv-00078-Z-BR Document9 Filed 07/23/20 Page 3of4 PagelD 29

An inmate’s right of access to court is not absolute. The Supreme Court recently noted
some of the limits on the right of access to court:

Bounds does not guarantee inmates the wherewithal to transform themselves into

litigating engines capable of filing everything from shareholder derivative actions

to slip-and-fall claims. The tools it requires to be provided are those that inmates

need in order to attack their sentences, directly or collaterally, and in order to

challenge the conditions of their confinement. Impairment of any other litigating

capacity is simply one of the incidental (and perfectly constitutional) consequences

of conviction and incarceration.

Lewis v. Casey, 518 U.S. 343, 355 (1996). Prison officials may place reasonable limits on
the right. See Crowder v. Sinyard, 884 F.2d 804, 811 (Sth Cir. 1989). Restrictions may be imposed
for security reasons. See Procunier v. Martinez, 416 U.S. 396, 412 (1974), overruled on other
grounds by, Thornburg v. Abbott, 490 U.S. 401 (1989).

To prevail on a claim that his right of access to court has been violated, a prisoner must
demonstrate prejudice or harm by showing that his ability to pursue a “nonfrivolous,” “arguable”
legal claim was hindered by the defendants’ actions. See Christopher v. Harbury, 536 U.S. 403,
415 (2002) (internal quotations omitted); Lewis v. Casey, 518 U.S. 343, 351 (1996); see also
Johnson v. Rodriguez, 110 F.3d 299, 311 (Sth Cir. 1997). He must identify the nonfrivolous,
arguable underlying claim. Jd. There is no constitutional violation when a prisoner has time to
submit legal documents in a court despite impediments caused by officials. Richardson v.
McDonnell, 841 F.2d 120, 122 (Sth Cir. 1988). A civil rights claim cannot be based on “minor and
short-lived impediments to access” in the absence of actual prejudice. Chandler v. Baird, 926 F.2d
1057, 1063 (Sth Cir. 1991).

Here, Plaintiff has failed to articulate a specific claim where denial of access to the law
library has hindered his attempts to challenge his conviction. Further, Plaintiff has used the law

library in the past and continues to be granted access. The nature of Plaintiff's claim challenges

3
 

Case 2:17-cv-00078-Z-BR Document9 Filed 07/23/20 Page 4of4 PagelD 30

the security rule of refusing to allow unscheduled restroom breaks for during the two hours periods
that the library is available for the inmates. This rule is a security restriction the unit has placed on
access to the library, which is permissible under Constitutional standards. Plaintiff has neither
alleged that he has requested special accommodations for library access as a result of a medical
disability nor that he has placed the unit on notice of these special requests and been denied
accommodations—like access to library materials in his cell or shorter law library visits. Further,
the enforcement of security rules by Defendants Glenn and McBroom have not resulted in denial
of access to the courts; thus, Plaintiff has failed to state a claim upon which relief can be granted.
CONCLUSION

For the reasons set forth above, and pursuant to 28 U.S.C. §§1915A and 1915(e)(2), as well
as 42 U.S.C. §1997e(a), it is ORDERED that Plaintiff's Civil Rights Complaint (ECF No. 3)
pursuant to 42 U.S.C. §1983 be DISMISSED without prejudice for failure to state a claim.

SO ORDERED.

July ZF, 2020.

 

MA EW J. KACSMARYK
TED STATES DISTRICT JUDGE

 
